DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The disclosure is objected to because of the following informalities: reference to claim 1 at the end of page 1 is improper and should be deleted.  
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 22, the recited third fastening hook is confusing and apparently constitutes a double inclusion of the third fastening hook introduced in intervening claim 21.  In other words, it is not clear if/how the third hook of claim 22 relates to the third hook introduced in claim 21.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 33-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Le ‘232.
Le teaches a tie down anchor (figure 2) including a first fastening part (70), a ring component (50) pivotably connected to the first fastening part, a second fastening part (30) pivotably connected to the first fastening part (e.g. at 72) wherein the second fastening part defines an opening (at 38).
Claim 33, the opening receives the ring component when the second fastening part is in a “closed position” relative to the first fastening part as very broadly claimed – e.g. see position of figure 1.
Claim 34, the opening is partially circular as broadly claimed.
Claim 35, the second fastening part includes a prong (element 72) as broadly claimed wherein the second fastening part is pivotably connected to the first fastening part via the prong.

Claim(s) 36-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang ‘502.
Huang teaches a ring which could be used to secure luggage including a first fastening part (at 50) including a fastening hook (56+, figure 4) and a second fastening part (at 43) including a prong (i.e. extending portion 46, figure 4) as broadly claimed.
Claim 36,  the relied upon prong element is pivotably nested in the fastening hook as broadly claimed – see figure 4 etc.  The device further includes and a ring component pivotably connected to the first fastening part – see strap engaging ring element in figures 1, 2 etc.
.

Claim 22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 15, 19-21, and 23-32 are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Diaz et al. is cited as an additional example of a pivoting tie-down ring assembly known in the art.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661.  The examiner can normally be reached on Monday through Friday 8:00 am - 4:00pm.









/STEPHEN T GORDON/Primary Examiner, Art Unit 3612